 

Exhibit 10.2

 

 

Amendment to Employment Agreement

 

This Amendment to Employment Agreement (this “Amendment”) is made as of May 1,
2008 (the “Effective Date”) between Scientific Games Corporation, a Delaware
corporation (“SGC” or the “Company”), and A. Lorne Weil (“Executive”)
(collectively the “Parties”).

 

WHEREAS, Executive has been employed pursuant to an Employment Agreement
effective as of January 1, 2006 between the Parties (the “2006 Agreement”) as
clarified by a letter agreement dated as of August 2, 2007 by the Parties
regarding amounts payable under the Company’s Key Executive Deferred
Compensation Plan (the “EDCP Payment Letter”);

 

WHEREAS, Executive has previously been employed by the Company and its
predecessor entities since 1990 under various written and oral agreements;

 

WHEREAS, Section 3(b)(ii) of the 2006 Agreement contemplates the possibility of
Executive providing notice on or before September 1, 2008 of his intention to
relinquish the position of Chief Executive Officer but continue in the position
of Chairman of the Board of Directors of SGC with the same compensation and
benefits provided for therein from January 1, 2009 through at least December 31,
2009 and that receipt or giving of such notice and subsequent change in position
shall not constitute “Cause” or “Good Reason” within the meaning of Section 5 of
the 2006 Agreement;

 

WHEREAS, Executive hereby confirms his giving of notice to the Company pursuant
to Section 3(b)(ii) of the 2006 Agreement of his intention to serve only as
Chairman of the Board of SGC effective on January 1, 2009 for the remainder of
the initial term of the 2006 Agreement (as such term is extended hereby until
December 31, 2011 or may be automatically extended thereafter pursuant to
Section 2 of the 2006 Agreement as amended by Section 2 hereof);

 

WHEREAS, the Company wishes to take advantage and be assured of the availability
of Executive’s experience, expertise and leadership for a period extending
beyond the initial term of the 2006 Agreement;

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.        2006 Agreement Remains In Effect; Definitions.  Except as specifically
provided herein, all terms of the 2006 Agreement shall remain in effect. 
References to “this Agreement,” “herein,” “hereof,” “hereby” and words of
similar import in the 2006 Agreement shall refer to the 2006 Agreement as
amended by this Amendment and by the EDCP Payment Letter, all of which shall be
read together as a single agreement.  References in the 2006 Agreement to
Sections, Subsections, paragraphs and clauses thereof shall refer to those
Sections, Subsections, paragraphs and clauses as the same are amended by the
terms of this Amendment.  As amended by this Amendment and the EDCP Payment
Letter, the 2006 Agreement is hereby ratified, confirmed and continued by the
Parties.  Capitalized terms that are used but not defined in this Amendment
shall have the meanings given to them in the 2006 Agreement (as amended by this
Amendment).  The 2006 Agreement, as amended by the EDCP Payment Letter and this
Amendment, is referred to herein as the “Amended Employment Agreement”.

 

2.        Amendment to Section 2 of 2006 Agreement.  The second sentence of
Section 2

 

 

--------------------------------------------------------------------------------


 

 

of the 2006 Agreement is hereby amended by replacing “December 31, 2009” with
“December 31, 2011”.

 

3.        Amendments to Section 3 of 2006 Agreement.  Section 3 of the 2006
Agreement is hereby amended and restated in its entirety to read as follows:

 

“3.                        Offices and Duties

 

a.                               From January 1, 2006 through December 31, 2008,
Executive will serve as Chief Executive Officer of the Company and as Chairman
of the Board of Directors of the Company (the “Board of Directors”), and as an
officer or director of any subsidiary or affiliate of the Company if elected or
appointed to any such position by the shareholders or by the board of directors
of such subsidiary or affiliate, as the case may be.

 

b.                               Effective as of January 1, 2009, Executive will
relinquish the role of Chief Executive Officer of the Company and shall continue
to be employed by the Company and provide services in the capacity of Chairman
of the Board of Directors and shall continue to receive the compensation and
benefits provided for herein.   For purposes of Section 409A (as hereinafter
defined), this change in responsibilities is not intended to be a separation
from service during 2009 or the Term.

 

c.                               In his capacity as Chairman of the Board of
Directors and Chief Executive Officer until December 31, 2008, Executive shall
perform such duties and shall have such responsibilities as are normally
associated with such positions and as otherwise may be assigned to Executive
from time to time by the Board of Directors.  In his capacity as Chairman of the
Board of Directors from and after January 1, 2009, Executive shall report to the
Board and perform such duties and shall have such responsibilities as are
normally associated with such position and shall devote time to overall
strategic and organizational guidance, mergers and acquisitions, new business
development and maintaining contacts with key customers and other business
partners of the Company and its subsidiaries with whom Executive has established
personal relationships; provided, however, that from and after January 1, 2009,
Executive will not (i) be an officer of the Company or any of its subsidiaries
or affiliates, (ii) have employees reporting to him (other than his personal
assistant or in his capacity as a director) and (iii) be responsible for any
business unit or have any policy making functions with respect to the Company or
any of its subsidiaries or affiliates (other than in his capacity as a
director).  Subject to Section 5(d) and to Executive’s right to continue to
receive the compensation and benefits provided for herein, Executive’s
functions, duties and responsibilities are subject to reasonable diminution from
those provided above, as the Board of Directors may in good faith determine
after consultation with Executive.

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

d.                               Executive hereby agrees to accept such
employment and to serve the Company to the best of his ability (i) until
December 31, 2008, in the capacities referred to in Section 3.a above, devoting
substantially all of his business time to such employment or (ii) from and after
January 1, 2009 in his role as Chairman of the Board of Directors; provided,
however, that Executive shall be entitled to (A) manage his personal investments
and otherwise attend to personal affairs, including family financial and legal
affairs, (B) serve on the boards of directors of other (but, prior to January 1,
2010, not more than three) companies in addition to the Company and its
subsidiaries and affiliates, each in a manner that does not conflict or
unreasonably interfere with his responsibilities hereunder and (C) from and
after January 1, 2009 in his role as Chairman of the Board of Directors, in
addition to the activities referred to in clauses (A) and (B) above, engage in
other professional and personal activities in compliance with Section 6.”

 

4.     Amendments to Section 4 of 2006 Agreement.  Section 4 of the 2006
Agreement is hereby amended as follows:

 

a.                       The following proviso is hereby added to the end of the
first sentence of Section 4(a) of the 2006 Agreement:

 

“; provided, however, that, from and after January 1, 2010, the Base Salary
shall be computed in accordance with the terms of second-to-last sentence of
this Section 4(a).”

 

b.        The following proviso is hereby added to the end of the third sentence
of Section 4(a) of the 2006 Agreement:

 

“; provided, however, that the foregoing shall not apply to Base Salary for
years commencing on or after January 1, 2010, which shall be computed in
accordance with the second-to-last sentence of this Section 4(a).”

 

c.        The following sentence is hereby added prior to the last sentence of
Section 4(a) of the 2006 Agreement:

 

“Notwithstanding the foregoing, (x) the Base Salary for 2010 shall be equal to
the product of (I) one million dollars ($1,000,000.00) multiplied by (II) the
sum of 1 plus a fraction the numerator of which is the difference between the
CPI for December 2009 and the CPI for December 2008 and the denominator of which
is the CPI for December 2008 (provided, that if such fraction is zero or a
negative number, the Base Salary for 2010 shall be the amount set forth in
(I) of this clause (x); (y) the Base Salary for 2011 shall be equal to the
product of (I) one million dollars ($1,000,000.00) multiplied by (II) the sum of
1 plus a fraction the numerator of which is the difference between the CPI for
December 2010 and the CPI for December 2008 and the denominator of which is the
CPI for December 2008 (provided, that if such fraction is zero or a negative
number, the Base Salary for 2011 shall be the same as the Base Salary for 2010);
and (z) if the Term is extended past December 31, 2011 pursuant to Section 2
hereof, the Base Salary for each

 

 

 

3

--------------------------------------------------------------------------------


 

 

such one-year extension term, unless otherwise agreed in writing by Executive
and the Company, shall be (I) one million dollars ($1,000,000.00) multiplied by
(II) the sum of 1 plus a fraction the numerator of which is the difference
between the CPI for December of the year immediately preceding such extension
term and the CPI for December 2008 and the denominator of which is the CPI for
December 2008 (provided, that if such fraction is zero or a negative number, the
Base Salary for such extension term shall be the same as the Base Salary for the
year immediately preceding such extension term).”

 

d.        The following proviso is hereby added to the end of the second
sentence of Section 4(b) of the 2006 Agreement:

 

“; provided, however, that from and after January 1, 2010, Executive shall not
be eligible to receive incentive compensation in excess of the Target Bonus but
shall in all other respects be entitled to the benefits provided for in this
Section 4(b) even though he shall no longer be an officer of the Company or any
of its subsidiaries or affiliates.”

 

e.        Section 4(c) of the 2006 Agreement is hereby amended and restated to
read in its entirety as follows:

 

“(c)    Eligibility for Annual Equity Awards and Participation in Executive
Compensation Plans.  Executive shall be eligible to receive an annual grant of
stock options or other equity awards with a value up to 155% of Executive’s Base
Salary, in the sole discretion of the Compensation Committee, in accordance with
the applicable plans and programs for senior executives of the Company and
subject to the Company’s right to at any time amend or terminate any such plan
or program, so long as any such change does not adversely affect any accrued or
vested interest under any such plan or program; provided, however, that any such
annual equity awards made to Executive during 2010 and 2011 (and during any
extension terms of this Agreement) shall, unless otherwise expressly agreed in
writing by the Company and Executive, be awarded entirely in the form of
restricted stock units with the vesting schedule (but in no event longer than
five years) and any minimum performance criteria then generally provided for
restricted stock units awarded to senior executives under such plan or program
and subject to the provisions relating to accelerated vesting and forfeiture as
provided in this Agreement for Normal Course Awards (as hereinafter defined) and
as provided in the applicable award agreement and the Equity Plan (as
hereinafter defined).  All equity awards made pursuant to this
Section 4(c) shall be Normal Course Awards.  Without limiting the foregoing,
Executive shall be eligible to participate in such plans and programs, and in
other executive compensation plans and programs which are made generally
available by the Company to its senior executives (in accordance with the terms
of such plans and programs and subject to the Company’s right to at any time
amend or terminate any such plan or program) in each case on terms no less
favorable to Executive than the most favorable terms of participation of any
executive of the Company.  For the avoidance of doubt, without limiting
Executive’s right to receive all equity awards made to Executive after 2009
entirely in the form of restricted stock units, as provided above, Executive’s
participation in any such equity award plan or program shall be deemed to be on
terms no less favorable to Executive than the most favorable terms of
participation of any executive of the Company if the absolute number or amount
of stock options, restricted

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

stock units, or other equity awards awarded to Executive is at least equal to
the highest absolute number or amount of stock options, restricted stock units
or other equity award (or, for awards made after 2009, the number of restricted
stock units equivalent to such highest absolute number or amount of stock
options or other equity award) awarded in respect of the same period to
(i) through December 31, 2009, any executive of the Company (regardless of the
percentage of Executive’s Base Salary, incentive compensation or any other
compensation or benefit represented by such award) and (ii) after 2009, any
executive of the Company whose compensation is comparable to or less than
Executive’s compensation in respect of such period.”

 

f.        In clause (B) of paragraph 4(d)(iii) of the 2006 Agreement, the phrase
“all such vested restricted stock units shall fully vest and become
non-forfeitable …” is hereby amended to read “all such unvested restricted stock
units shall fully vest and become non-forfeitable …”.

 

5.     Definition of “Good Reason”.  Clause (I) of Section 5(d) of the 2006
Agreement is hereby amended and restated to read in its entirety as follows:

 

“(I) a material change, adverse to Executive, in Executive’s positions, titles,
offices, or duties as provided in Section 3, including, without limitation, the
failure of the stockholders of the Company to re-elect Executive to the Board of
Directors or the failure of the Board of Directors of the Company to maintain
Executive as Chairman of the Board of Directors, except, in such case, in
connection with the termination of Executive’s employment for Cause, Total
Disability or death;”

 

6.     Accelerated Vesting of Equity.  Notwithstanding anything to the contrary
set forth in the 2006 Agreement, any applicable award agreement or the Equity
Plan, (a) stock options held by Executive as of December 31, 2009, if not then
vested and exercisable, shall become fully vested and exercisable as of
December 31, 2009, and any such options shall remain exercisable until the
scheduled expiration date, and, in other respects, all such options shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such options were granted and (b) all deferred stock,
restricted stock and other equity-based awards held by Executive as of
December 31, 2009, if not then vested, will become fully vested and
non-forfeitable, and all restrictions and conditions with respect to such awards
shall lapse, and, except as provided in Section 7 of this Amendment with respect
to delivery of the restricted stock units comprising the Special RSU Grants, all
such awards and arrangements will be settled as of such date without regard to
any stated period of deferral or other restrictions or conditions remaining in
respect of such awards; provided, however, if necessary to comply with
Section 409A(a)(2)(B)(i) of the Code, and applicable administrative guidance and
regulations, such settlement shall be made on the date that is six months plus
one day following the Termination Date.

 

7.     Delivery of Special RSU Grants.

 

a.                       Extended Delivery Schedule.  With regard to the Special
RSU Grants, the Parties agree that delivery to Executive of shares of Company
common stock subject to vested restricted stock units under each such Special
RSU

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

Grant shall be deferred until, and paid on or as soon as practicable after, the
first business day immediately following the end of the Term on December 31,
2011 but in no event later than the tenth business day immediately following
such end of the Term (it being understood that, prior to (but not after) the end
of 2009, the portions of the Special RSU Grants that are not yet vested pursuant
to the vesting schedule set forth in the 2006 Agreement and the applicable RSU
Agreement will be subject to the provisions on accelerated vesting and
forfeiture set forth in the 2006 Agreement and the applicable RSU Agreement
until they vest pursuant to such vesting schedule).

 

b.                       Coordination with Special RSU Grant Provisions. 
Section 7(a) hereof shall apply notwithstanding any provision of the Special RSU
Grants (or the 2006 Agreement) providing for delivery to be made by reason of
separation from service or termination of employment, but shall be subject to
any terms of the Special RSU Grants currently in effect, under which delivery is
made upon death or disability or, a change in control event if such event occurs
prior to any other delivery event under the Special RSU Grant, as the case may
be.

 

8.     Amendments to Section 5 of 2006 Agreement.

 

a.        Section 5(d)(ii) Payment.  The Company agrees to pay Executive on
July 1, 2011 a fixed amount equal to the sum of Executive’s Base Salary and
Target Bonus for 2009, plus interest on such amount at a rate of 6% per annum
from January 1, 2010 up to (but not including) the date of payment (subject to
applicable withholding).  Section 5(d)(ii) of the 2006 Agreement is hereby
deleted in its entirety and replaced by the notation “(ii) [RESERVED]”, and
Executive shall not be entitled to any payments contemplated thereby (other than
the payment described in the immediately preceding sentence of this
Section 8(a)).

 

b.       Treatment of Certain Other Payments.  The payments referred to in
Sections 8a and 11 of this Amendment, as well as, from and after December 31,
2009 (if Executive’s employment by the Company has not terminated in accordance
with the Amended Employment Agreement on an effective Termination Date prior to
December 31, 2009), the payments referred to in Sections 6 and 7 of this
Amendment, shall be included in the amounts payable pursuant to
Section 5(a)(ii) of the 2006 Agreement and shall be included in the term
“Standard Termination Payments” as defined and used in the 2006 Agreement;
provided, however, that, to the extent there is any inconsistency between the
terms of the 2006 Agreement and the terms of this Amendment with respect to the
date or dates on which any such payments are to be made, the timing of such
payment(s) shall be governed by the terms of this Amendment applicable such
timing; provided, further, that, without limiting the terms of the preceding
proviso with respect to timing of payments, this Section 8.b shall not have the
effect of excluding from Section 5(a)(ii) of the 2006 Agreement or from the
definition of “Standard Termination Payment” any payment referred to in
Section 6 or 7 of this Amendment that would otherwise be included in such
Section 5(a)(ii) and such definition (or any other provision of Section 5 of the
2006 Agreement) prior to December 31, 2009 under the terms of the 2006
Agreement.

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

9.     Additional Clarification of References in Section 4 of 2006 Agreement
Regarding Taxes and Section 409A.  Section 4(i) of the 2006 Agreement is hereby
amended and restated to read in its entirety as follows:

 

“(i)               Taxes.  Payment of all compensation and benefits to Executive
specified in this Agreement shall be subject to all legally required
withholdings.  The Parties agree that the references to Section 409A in
Section 4 of this Agreement shall be construed, and any additional
post-termination payments shall be made, subject to the following:  The Company
makes no representations regarding the tax implications of the compensation and
benefits to be paid to Executive under this Agreement, including, without
limitation, under Section 409A and applicable administrative guidance and
regulations (the “Regulations”). Section 409A governs plans and arrangements
that provide “nonqualified deferred compensation” (as defined in Section 409A
and the Regulations) which may include, among others, nonqualified retirement
plans, bonus plans, stock option plans, employment agreements and severance
agreements.  The Company reserves the right to provide compensation and benefits
under any plan or arrangement in amounts, at times and in a manner that
minimizes taxes, interest or penalties as a result of Section 409A.  In
addition, in the event any benefits or amounts paid under this Agreement are
deemed to be subject to Section 409A, including payments under Section 5 of this
Agreement, Executive consents to the Company adopting such conforming amendments
as the Company deems necessary, in its reasonable discretion, to comply with
Section 409A, including, but not limited to the following:

 

a.                       the term “termination of employment,” when used to
refer to an event that causes  payments to be made other than for death or
disability (as defined in the Regulations (“Disability”)), may be amended so
that it means “separation from service” within the meaning of  Treasury Reg. §
1.409A-1(h)(1), including the presumptive rule thereunder;

 

b.                       any payments made by reason of “separation from
service” may be deferred until  six months and one day following separation from
service;

 

c.                       (i)  the Company will provide Executive with the
proposed form of release pursuant to Section 5(j) of this Agreement no later
than two days following the Termination Date, and (ii) Executive will have 21
days to consider the release and, if he executes the release, will have 7 days
after execution to revoke the release, failing which the release shall become
binding, and (iii) payments contingent on such release (if any) shall be paid
eight (8) days after execution (subject to clause 4(i)b above);

 

d.                       the definition of “change in control,” where it remains
a trigger for the payment of deferred compensation, may be revised to comply
with the definition of “Change of Control” in the Regulations; and

 

e.                       any cash payment made on an after-tax basis that
involves a reimbursement of taxes, including without limitation any that may be
required under Section 5(d)(vii) of this Agreement or Section 11 of the

 

 

 

 

7

--------------------------------------------------------------------------------


 

 

Amendment to Employment Agreement dated as of May 1, 2008 between the Company
and Executive (the “May 2008 Amendment”), may be made as soon as the Company
receives the information necessary for such purpose, but in no event later than
the end of the calendar year following the year the taxes are remitted to the
taxing authority.

 

The provisions of this Section 4(i) shall apply to all payments and benefits
made pursuant to the May 2008 Amendment.”

 

10.      Benefits and Perquisites Retained during Extended Term.  Throughout the
Term as extended by (and as subject to further extensions pursuant to) this
Amendment, and notwithstanding the change in Executive’s responsibilities after
2008, Executive will continue to have use of office space and assistant at the
Company’s headquarters in Manhattan and to be entitled to participate, without
discrimination or duplication, in Company benefit, insurance, retirement,
expense reimbursement and other plans, policies and programs, as provided in
Sections 4(c), 4(e), 4(g), 4(h) and 5 of the 2006 Agreement (as amended hereby)
and elsewhere, and shall continue to have use of the Company’s fractional
ownership aircraft on the terms and subject to the conditions set forth in
Section 4(f) of the 2006 Agreement, provided that use of such aircraft shall be
coordinated with the Company beginning in 2009.  In the event that the terms of
any such plans, policies or programs preclude Executive’s participation with the
same Federal income tax treatment as is available for full-time executives
generally, the Company may in its discretion meet its obligations hereunder by
means of alternative arrangements similar to those contemplated by
Section 5(d)(vii) of the 2006 Agreement which arrangements provide Executive
with the benefits to which he would be entitled under such plans, policies or
programs pursuant to the above-mentioned sections of the 2006 Agreement.

 

11.      SERP and Deferred Compensation Plan.

 

a.                       Payment Schedule.  Notwithstanding timing of payment
and other provisions of Section 4(h) of the 2006 Agreement and various
provisions relating to timing of payment of deferred compensation in Section 5
of the 2006 Agreement, and subject to the requirements of Section 409A as
provided for herein, Executive’s SERP Benefit and amounts accrued as of the
relevant date under the Company’s Key Executive Deferred Compensation Plan
and/or any other deferred compensation plan or agreement of the Company or its
subsidiaries or affiliates (collectively, the “EDCP”) will be paid out in lump
sum(s) as follows:

 

(i)                     SERP Benefit:

 

(A) 50% of the benefit accrued as of December 31, 2005, increased by interest in
accordance with Section 4(h) of the 2006 Agreement to the date of payment, on
November 1, 2009;

 

(B) 25% of the benefit accrued as of December 31, 2005, increased by interest in
accordance with Section 4(h) of the 2006 Agreement to date of payment, on
November 1, 2010, and

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

 

(C) 25% of the benefit accrued as of December 31, 2005, increased by interest in
accordance with Section 4(h) of the 2006 Agreement to date of payment, on
November 1, 2011;

 

(ii)      EDCP Amounts:

 

(A) 50% of the account balance as of October 31, 2009 to be paid on November 1,
2009;

 

(B) 50% of the account balance remaining as of October 31, 2010, to be paid on
November 1, 2010, and

 

(C) 100% of the account balance remaining as of October 31, 2011, to be paid on
November 1, 2011.

 

b.        Coordination with EDCP and SERP Provisions.  Section 11a hereof shall
apply notwithstanding any provision of the SERP or EDCP (or the 2006 Agreement)
providing for payment to be made by reason of  separation from service or
termination of employment, but shall be subject to any terms of the SERP or EDCP
(or the 2006 Agreement) currently in effect, under which payments are made upon
death or Disability or, in the case of the EDCP, a change in control event if
such event occurs prior to any other payment event under the SERP or EDCP (or
the 2006 Agreement), as the case may be.

 

c.        EDCP Payment Procedures.   Payment under the EDCP shall be made in the
manner set forth in Paragraphs 3 and 4 and the final unnumbered paragraph of the
EDCP Payment Letter, applied by substituting the applicable respective dates of 
payment specified in Sections 11a or 11b hereof, or any extended payment date
resulting from the application of Section 12 hereof, for the date of termination
of employment and by disregarding (as no longer applicable by reason of the
substitution of a fixed payment date for the prior payment terms based on
termination of employment) paragraphs 1 and 2 of the EDCP Payment Letter
(including, without limitation, the references to paragraph 2 in the
parenthetical clause at the end of paragraph 3 of the EDCP Payment Letter, which
clause shall be disregarded as no longer applicable).

 

12.      Section 162(m).

 

a.        Further Deferral under the Regulations. Notwithstanding anything in
Section 11 hereof or any other provision of this Amendment to the contrary, in
the event that Executive’s total compensation is required to be reported to
stockholders under the Exchange Act by reason of him being among the four
highest compensated officers for the taxable year (other than the chief
executive officer), and therefore the Company would be denied a deduction for
Executive’s SERP and EDCP payments or any other payments of deferred
compensation (as defined in Section 409A and the Regulations) under
Section 162(m) of the Code (“Section 162(m)”), then such payments will be
deferred until the Company first determines that Executive is no longer an
employee whose compensation is required to be so reported (but in no event later
than the earlier of (i) the first date on which the Company makes a filing with
the Securities and

 

 

 

 

9

--------------------------------------------------------------------------------


 

 

Exchange Commission pursuant to the Exchange Act or the rules and regulations
promulgated thereunder that does not include Executive among the employees whose
compensation is so reported and (ii) January 1 of the year immediately following
the year in which Executive’s employment by Company is terminated).  In such
event, the crediting of interest on amounts payable on the SERP Benefit in
accordance with Section 4(h) of the 2006 Agreement shall continue until payment,
and account balances under the EDCP shall continue to be adjusted and/or
credited with interest as contemplated by the EDCP Payment Letter.

 

b.        Pro-rata Bonus on Termination to Remain Performance-Based.
Notwithstanding any other provision of the 2006 Agreement or this Agreement, the
pro-rata bonus calculated for Executive upon a termination (other than for death
or disability) pursuant to Section 5(a)(iv) and Section 5(d)(iii) of the 2006
Agreement shall only be payable to the extent that such bonus would have been
payable had Executive remained in employment during the entire year in which the
termination occurs and the performance goals, if any, are met.  Such pro-rata
bonus shall be payable between January 1 and March 15 following the end of the
fiscal year in which the termination occurs.

 

13.      Indemnification.  Notwithstanding any subsequent change in the
Company’s certificate of incorporation or bylaws or policy of insurance, the
Parties agree that the indemnification provided under Section 8 of the 2006
Agreement (as amended hereby) shall be no less favorable to Executive than the
scope and nature of the indemnification that is available under Section 8 of the
2006 Agreement and under the Company’s certificate of incorporation and bylaws
and insurance, as each is in effect as of the date of this Amendment; and the
terms of this Section 13 shall constitute contractual rights of Executive and
contractual obligations of the Company independent of, and in addition to, any
rights of Executive and obligations of the Company under the Company’s
certificate of incorporation and bylaws and any other plans, policies or
programs of the Company and its subsidiaries and affiliates.

 

14.      Car and Driver.  The Company will make available the use of a car and
driver to Executive during the remainder of 2008 and 2009.

 

15.      Restrictive Covenants.  The Parties confirm that the provisions of
Section 6 of the 2006 Agreement shall continue during the Term as extended
hereby and any further extension thereof and that the non-competition and other
post-employment provisions of Section 6 of the 2006 Agreement shall continue for
two years following the end of such Term (as the same may be so extended).

 

16.      Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be wholly performed within that State, without regard to its conflict of
laws provisions or where the parties are located at the time a dispute arises.

 

17.      Titles and Captions.  All paragraph titles or captions in this
Amendment are for convenience only and in no way define, limit, extend or
describe the scope or intent of any provision hereof.

 

18.      Reimbursement of Expenses of Executive in Negotiating Agreement.  All

 

 

 

 

10

--------------------------------------------------------------------------------


 

 

reasonable costs and expenses (including, without limitation, reasonable fees
and disbursements of counsel) incurred by Executive in connection with the
negotiation, preparation, execution, or delivery of this Amendment shall be paid
on behalf of Executive (or, if already paid by Executive, reimbursed to
Executive) promptly by the Company in an amount up to thirty thousand U.S.
Dollars ($30,000).

 

19.      Counterparts.  This Amendment may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument. 
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Amendment.

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
on May 12, 2008, to be deemed effective as of the date first above written.

 

 

 

SCIENTIFIC GAMES CORPORATION

 

 

 

 

 

By:

/s/ Ira H. Raphaelson

 

Name:

Ira H. Raphaelson

 

Title:

Vice President, General Counsel and

 

 

Secretary

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ A. Lorne Weil

 

Name:

A. Lorne Weil

 

 

 

 

 

 

11

--------------------------------------------------------------------------------